Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 8, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  162286(17)(18)(20)(21)(22)(24)(25)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  ANGELIC JOHNSON, and LINDA LEE                                                                       Elizabeth T. Clement
  TARVER,                                                                                              Megan K. Cavanagh,
                                                                                                                        Justices
            Petitioners,

  V                                                                 SC: 162286

  SECRETARY OF STATE, CHAIRPERSON
  OF THE BOARD OF STATE CANVASSERS,
  BOARD OF STATE CANVASSERS, and
  GOVERNOR,
             Respondents.
  _________________________________________/

          On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorneys John Marshall Greenbaum, Ezra D. Rosenberg, and Kristen Clarke to appear
  and practice in this case under MCR 8.126(A) are GRANTED. On further order of the
  Chief Justice, the motion for immediate consideration and the motions of (1) the Center for
  Tech and Civic Life to file a brief amicus curiae, (2) the DNC Services Corp to file a
  response in opposition to the petition, and (3) the City of Detroit to file a response in
  opposition to the petition are GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 8, 2020

                                                                               Clerk